PER CURIAM.
Ordered motion of appellees to dismiss appeal herein argued by Mr. George Her-rington, counsel for appellees, in support of said motion, and by Mr. J. R. Mason, for appellant, in propria persona, in opposition to said motion, and submitted to the court for consideration and decision.
Upon consideration thereof, further ordered that the final decree of the District Court in this cause be affirmed, that a decree be filed and entered accordingly and that the mandate of this court in this cause issue as provided in rule.